RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3748-17T4


NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

G.A.K.,

         Defendant-Appellant,

and

C.L.L.,

     Defendant.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.J.K., JR.,

     a Minor.
______________________________

                   Submitted January 17, 2019 – Decided February 22, 2019

                   Before Judges Simonelli and O'Connor.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County,
            Docket No. FG-07-0231-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Steven E. Miklosey, Designated Counsel,
            on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Casey J. Woodruff, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Noel C. Devlin, Assistant Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant G.A.K. (father) and C.L.L. (mother) are the biological parents

of G.J.K. (George or child), presently four years of age. 1 The father appeals

from the March 23, 2018 judgment of guardianship terminating his parental

rights to George; the mother does not appeal from this judgment. The father

argues the Division of Child Protection and Permanency (Division) failed to




1
  We use initials or pseudonyms to protect the privacy of the parties, George,
and the parties' other children.



                                                                      A-3748-17T4
                                      2
prove by clear and convincing evidence the four-prong standard codified by

the Legislature in N.J.S.A. 30:4C-15.1(a). 2

       After reviewing the record and applicable legal principles, we reject the

arguments the father advances and affirm substantially for the reasons

expressed by Judge James R. Paganelli in his comprehensive written decision

dated March 23, 2018. We will not recite in detail the evidence presented by

2
    These four prongs are:

             (1) The child's safety, health, or development has been
             or will continue to be endangered by the parental
             relationship;

             (2) The parent is unwilling or unable to eliminate the
             harm facing the child or is unable or unwilling to
             provide a safe and stable home for the child and the
             delay of permanent placement will add to the harm.
             Such harm may include evidence that separating the
             child from his resource family parents would cause
             serious and enduring emotional or psychological harm
             to the child;

             (3) The division has made reasonable efforts to
             provide services to help the parent correct the
             circumstances which led to the child's placement
             outside the home and the court has considered
             alternatives to termination of parental rights; and

             (4) Termination of parental rights will not do more
             harm than good.

             [N.J.S.A. 30:4C-15.1(a).]


                                                                       A-3748-17T4
                                         3
the Division in support of terminating the father's parental rights. Instead, we

incorporate by reference Judge Paganelli's factual findings because they are

well supported by competent evidence presented at trial.       See N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012). However, we

briefly summarize the key facts and the court's principal findings.

      The mother and father do not have any children together other than

George.    However, the father has an older son, J.K. (James), now age

seventeen, and the mother has two sons, presently ages seven and nine. After

George's birth, defendants lived in the same household with all of their

children. In December 2014, the mother saw her two older sons performing

oral sex on each other. The boys told her that James had done "bad things" to

them and taught them how to perform oral sex. One of the boys claimed James

made him "lick his butt."

      The mother reported the incident to the police when the father failed to

take any action against James. With the exception of James, the Division

removed the children from defendants' home and placed them in resource

homes. The Division filed a complaint, as well as an order to show cause

seeking the custody of the children who had been removed, which the court

granted. George was never returned to either defendant's custody.


                                                                      A-3748-17T4
                                      4
      Defendants thereafter separated, and the father obtained housing for

James and himself. For the ensuing three years, the Division endeavored to

provide services to the father and James designed to enable George to reunite

with them. Although the father engaged in some services, he spurned others.

More importantly, the father delayed in arranging for James to be evaluated for

any disorders or problems that might put George at risk for harm if George and

James lived in the same household. After James was finally evaluated and

commenced sex offender psycho-education and treatment in January 2016, the

father failed to transport James to many of his appointments with his

psychologist. The father also did not ensure he and James submitted to other

evaluations arranged by the Division.

      The court concluded that George's safety, health, and development

would be endangered if he were returned to his father's home, because the

father failed to make sure James complied with recommended services that

would assure George's safety. As the court stated:

            [F]or three years, the Division has attempted to work
            with [the father], through all of his self-constructed
            barriers, to reunify [George] with [the father] and
            [James]. [The father] is the party that refuses to
            follow recommendations to permit [George]'s safe
            reunification.



                                                                      A-3748-17T4
                                        5
                 Moreover, [the father] is responsible to assure
           [George]'s safety. Even if [the father] does not
           believe the allegations or wants to support [James], he
           is required, at the very least, to have [James] evaluated
           and to follow the recommendations, to insure [George]
           can safely reside in the home. . . .

           [T]his court is not looking to have . . . [the father]
           make a choice between his sons[;] however, absent his
           commitment and willingness to take all reasonable
           steps to protect [George], he poses a risk of harm to
           [George]'s safety, health and development because of
           his failure to address the allegations of [James]'s
           sexual abuse. . . .

           [The father] has obscured a true understanding of the
           family dynamics and presentation. That course of
           conduct provides clear and convincing evidence that
           he cannot provide a safe and stable home for
           [George].

     The court also noted that, at the time of trial, the father could not offer

George permanency, and further delay of a permanent placement for George

will harm him. George had bonded with his resource mother, who wants to

adopt him. (The father declined to submit to a bonding evaluation). The court

determined that if removed from his resource mother's home, George will

suffer serious and enduring emotional or psychological harm.

     In reviewing a case in which the termination of parental rights has been

ordered, we remain mindful of the gravity and importance of our review. See

N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 151 (2010) ("[T]he

                                                                       A-3748-17T4
                                     6
process for terminating parental rights is a difficult and intentionally rigorous

one that must be satisfied by a heightened burden of proof . . . ."). Parents

have a constitutionally protected right to enjoy a relationship with their

children and to raise them without State interference. N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 102 (2008).

      However, this right is not absolute, as it is limited by the "State's parens

patriae responsibility to protect       children whose vulnerable lives or

psychological well-being may have been harmed or may be seriously

endangered by a neglectful or abusive parent." F.M., 211 N.J. at 447. The

State has a strong public policy that favors placing children in a permanent,

safe, and stable home. See In re Guardianship of K.H.O., 161 N.J. 337, 357-58

(1999).

      In addition, a reviewing court should not disturb the factual findings of

the trial court if they are supported by "adequate, substantial and credible

evidence. . . ." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)). We defer to the trial court's credibility findings and, in particular,

its fact findings because of its expertise in family matters, see N.J. Div. of

Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010), unless the trial


                                                                         A-3748-17T4
                                       7
court's findings are "so wide of the mark that the judge was clearly mistaken."

N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007) (citing

J.T., 269 N.J. Super. at 188-89).

      We have examined the father's arguments the Division failed to satisfy

the four prongs of N.J.S.A. 30:4C-15.1(a).     After perusing the record, we

conclude these arguments are without sufficient merit to warrant discussion in

a written opinion. See R. 2:11-3(e)(1)(E). Judge Paganelli's cogent opinion

fully tracks the statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with

In re Guardianship of K.H.O., 161 N.J. at 337; In re Guardianship of D.M.H.,

161 N.J. 365 (1999); and N.J. Div. of Youth & Family Servs. v. A.W., 103
N.J. 591 (1986), and is amply supported by the evidence, mandating our

deference. See F.M., 211 N.J. at 448-49.

      Affirmed.




                                                                      A-3748-17T4
                                      8